



Exhibit 10.39


BABCOCK & WILCOX ENTERPRISES, INC.
AMENDED AND RESTATED 2015 LONG-TERM INCENTIVE PLAN
(Amended and Restated as of November 2, 2018)


ARTICLE 1
Establishment, Objectives and Duration


1.1    Establishment of the Plan. Babcock & Wilcox Enterprises, Inc., a
corporation organized and existing under the laws of the State of Delaware
(hereinafter referred to as the “Company”), established the Babcock & Wilcox
Enterprises, Inc. 2015 Long-Term Incentive Plan as of June 1, 2015 (the “2015
Plan”). The Company amended and restated in its entirety the 2015 Plan as of May
6, 2016 (the “Amended and Restated 2015 Plan”), and then again as of May 16,
2018 (the “Second Amended and Restated 2015 Plan”). The Company hereby again
amends and restates in its entirety, as of November 2, 2018, the Babcock &
Wilcox Enterprises, Inc. Amended and Restated 2015 Long-Term Incentive Plan in
the form of this document (the “Third Amended and Restated 2015 Plan”).
Hereinafter, the 2015 Plan, as amended and restated by the Amended and Restated
2015 Plan, the Second Amended and Restated 2015 Plan and the Third Amended and
Restated 2015 Plan, is referred to as this “Plan”). This Plan permits the grant
of, among other permitted awards, Nonqualified Stock Options, Incentive Stock
Options, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, and Cash Incentive Awards (each as
hereinafter defined). For clarification purposes, the terms and conditions of
the Second Amended and Restated 2015 Plan and the Third Amended and Restated
2015 Plan, to the extent they differ from the terms and conditions of either the
2015 Plan or the Amended and Restated 2015 Plan, shall not apply to or otherwise
impact previously granted or outstanding awards under the 2015 Plan or the
Amended and Restated 2015 Plan, as applicable.
1.2    Objectives. This Plan is designed to promote the success and enhance the
value of the Company by linking the personal interests of Participants (as
hereinafter defined) to those of the Company’s stockholders, and by providing
Participants with an incentive for performance. This Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract and
retain the employment and/or services of Participants.
1.3    Duration. The 2015 Plan commenced on June 1, 2015 and the Amended and
Restated 2015 Plan commenced on May 6, 2016. The Second Amended and Restated
2015 Plan commenced on the Shareholder Approval Date. The Third Amended and
Restated 2015 Plan shall commence on November 2, 2018, and then this Plan shall
remain in effect, subject to the right of the Board of Directors (as hereinafter
defined) to amend or terminate this Plan at any time pursuant to Article 16
hereof, until all Shares (as hereinafter defined) subject to it shall have been
purchased or acquired according to this Plan’s provisions; provided, however,
that in no event may an Award (as hereinafter defined) be granted under this
Plan on or after the tenth anniversary of the Shareholder Approval Date, but all
grants made prior to such date will continue in effect thereafter subject to the
terms thereof and of this Plan.
ARTICLE 2
Definitions
As used in this Plan, the following terms shall have the respective meanings set
forth below:


2.1    “Appreciation Right” means a right granted pursuant to Article 7 of this
Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.
2.2    “Award” means a grant under this Plan of any Nonqualified Stock Option,
Incentive Stock Option, Appreciation Right, Restricted Stock, Restricted Stock
Unit, Cash Incentive Award, Performance Share or Performance Unit, dividend
equivalents that are settled in Shares, or other award granted pursuant to
Article 11 of the Plan.
2.3    “Award Agreement” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and provisions applicable to an Award granted under this Plan.
An Award Agreement may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.





--------------------------------------------------------------------------------





2.4    “Award Limitations” has the meaning ascribed to such term in Section
ý4.2.
2.5    “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right.
2.6    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
2.7    “Board” or “Board of Directors” means the Board of Directors of the
Company.
2.8    “Cash Incentive Award” means a cash award granted pursuant to Article 9
of this Plan.
2.9    “Change in Control” means, for purposes of this Plan and any Awards,
unless otherwise set forth in an applicable Award Agreement by the Committee,
the occurrence of any of the following:
(a)    30% Ownership Change: Any Person, other than an ERISA-regulated pension
plan established by the Company, makes an acquisition of Outstanding Voting
Stock and is, immediately thereafter, the beneficial owner of 30% or more of the
then Outstanding Voting Stock, unless such acquisition is made directly from the
Company in a transaction approved by a majority of the Incumbent Directors; or
any group is formed that is the beneficial owner of 30% or more of the
Outstanding Voting Stock (other than a group formation for the purpose of making
an acquisition directly from the Company and approved (prior to such group
formation) by a majority of the Incumbent Directors); or
(b)    Board Majority Change: Individuals who are Incumbent Directors cease for
any reason to constitute a majority of the members of the Board; or
(c)    Major Mergers and Acquisitions: Consummation of a Business Combination
unless, immediately following such Business Combination, (i) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Voting Stock immediately before such Business
Combination beneficially own, directly or indirectly, more than 51% of the then
outstanding shares of voting stock of the parent corporation resulting from such
Business Combination in substantially the same relative proportions as their
ownership, immediately before such Business Combination, of the Outstanding
Voting Stock, (ii) if the Business Combination involves the issuance or payment
by the Company of consideration to another entity or its shareholders, the total
fair market value of such consideration plus the principal amount of the
consolidated long-term debt of the entity or business being acquired (in each
case, determined as of the date of consummation of such Business Combination by
a majority of the Incumbent Directors) does not exceed 50% of the sum of the
fair market value of the Outstanding Voting Stock plus the principal amount of
the Company’s consolidated long-term debt (in each case, determined immediately
before such consummation by a majority of the Incumbent Directors), (iii) no
Person (other than any corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the then outstanding
shares of voting stock of the parent corporation resulting from such Business
Combination and (iv) a majority of the members of the board of directors of the
parent corporation resulting from such Business Combination were Incumbent
Directors of the Company immediately before consummation of such Business
Combination; or
(d)    Major Asset Dispositions: Consummation of a Major Asset Disposition
unless, immediately following such Major Asset Disposition, (i) individuals and
entities that were beneficial owners of the Outstanding Voting Stock immediately
before such Major Asset Disposition beneficially own, directly or indirectly,
more than 70% of the then outstanding shares of voting stock of the Company (if
it continues to exist) and of the entity that acquires the largest portion of
such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) and (ii) a majority of the members of the
Board (if it continues to exist) and of the entity that acquires the largest
portion of such assets (or the entity, if any, that owns a majority of the
outstanding voting stock of such acquiring entity) were Incumbent Directors of
the Company immediately before consummation of such Major Asset Disposition.
For purposes of this definition of “Change in Control”,
(1)    “Person” means an individual, entity or group;
(2)    “group” is used as it is defined for purposes of Section 13(d)(3) of the
Exchange Act;


(3)    “beneficial owner” is used as it is defined for purposes of Rule 13d-3
under the Exchange Act;







--------------------------------------------------------------------------------





(4)    “Outstanding Voting Stock” means outstanding voting securities of the
Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) is determined based on the combined voting power of such
securities;


(5)    “Incumbent Director” means a director of the Company (x) who was a
director of the Company on the Effective Date or (y) who becomes a director
after such date and whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of a majority of the Incumbent Directors at
the time of such election or nomination, except that any such director will not
be deemed an Incumbent Director if his or her initial assumption of office
occurs as a result of an actual or threatened election contest or other actual
or threatened solicitation of proxies by or on behalf of a Person other than the
Board;


(6)    “Business Combination” means:


(x) a merger or consolidation involving the Company or its stock; or
(y) an acquisition by the Company, directly or through one or more subsidiaries,
of another entity or its stock or assets.


(7)    “parent corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries; and


(8)    “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 70% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company will be based on fair market
value, as determined by a majority of the Incumbent Directors.
However, in no event shall a Change in Control be deemed to have occurred under
this Plan with respect to a Participant if the Participant is part of a
purchasing group which consummates a transaction resulting in a Change in
Control. A Participant shall be deemed “part of a purchasing group” for purposes
of the preceding sentence if the Participant is an equity participant in the
purchasing company or group (except for: (x) passive ownership of less than
three percent (3%) of the stock of the purchasing company; or (y) ownership of
equity participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing directors).


2.10    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.11    “Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer this Plan, as
specified in Article 3 hereof.
2.12    “Consultant” means a natural person (qualifying as an “employee” for
purposes of Form S-8) who is neither an Employee nor a Director and who performs
services for the Company or a Subsidiary pursuant to a contract, provided that
those services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.
2.13    “Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
2.14    “Date of Grant” means the date specified by the Committee on which a
grant of Options, Appreciation Rights, Performance Shares, Performance Units, or
other awards contemplated by Article 11 of this Plan, or a grant or sale of
Restricted Shares, Restricted Stock Units, or other awards contemplated by
Article 11 of this Plan, will become effective (which date will not be earlier
than the date on which the Committee takes action with respect thereto).
2.15    “Director” means any individual who is a member of the Board of
Directors; provided, however, that any member of the Board of Directors who is
employed by the Company shall be considered an Employee under this Plan.
2.16    “Disability” means, unless otherwise set forth in an applicable Award
Agreement by the Committee and as determined by the Committee in its sole
discretion, a Participant’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.
2.17    “Economic Value Added” means net operating profit after tax minus the
product of capital and the cost of capital.





--------------------------------------------------------------------------------





2.18    “Effective Date” shall mean June 1, 2015.
2.19    “Employee” means any person who is employed by the Company.
2.20    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
2.21    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.
2.22    “Fair Market Value” of a Share shall mean, as of a particular date, (a)
if Shares are listed on a national securities exchange, the closing sales price
per Share on the consolidated transaction reporting system for the principal
national securities exchange on which Shares are listed on that date, or, if no
such sale is so reported on that date, on the last preceding date on which such
a sale was so reported, (b) if Shares are not so listed but are traded on an
over-the-counter market, the mean between the closing bid and asked prices for
Shares on that date, or, if there are no such quotations available for that
date, on the last preceding date for which such quotations are available, as
reported by the National Quotation Bureau Incorporated, or (c) if no Shares are
publicly traded, a value determined in good faith by the Committee, provided
that such value is in compliance with the fair market value pricing rules set
forth in Section 409A of the Code.
2.23    “Fiscal Year” means the year commencing January 1 and ending December
31.
2.24    “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Article 7 of this Plan that is not granted in tandem with an Option.
2.25    “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 hereof and which is designated as an Incentive Stock
Option and is intended to meet the requirements of Code Section 422, or any
successor provision.
2.26    “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 hereof and which is not an Incentive Stock Option.
2.27    “Officer” means an Employee of the Company included in the definition of
“Officer” under Section 16 of the Exchange Act and rules and regulations
promulgated thereunder or such other Employees who are designated as “Officers”
by the Board.
2.28    “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
2.29    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.
2.30    “Participant” means an eligible Officer, Director, Consultant or
Employee who has been selected for participation in this Plan in accordance with
Section 5.2.
2.31    “Performance-Based Award” means an Award (other than an Option) to a
Covered Employee that is designed to qualify for the Performance-Based
Exception.
2.32    “Performance-Based Exception” means the performance-based exception from
the deductibility limitations of Section 162(m) of the Code.
2.33    “Performance Period” means, with respect to a Performance-Based Award,
the period of time during which the performance goals specified in such Award
must be met in order to determine the degree of payout and/or vesting with
respect to that Performance-Based Award, and with respect to an Award that is
not a Performance-Based Award, the period of time during which the performance
goals specified in such Award must be met in order to determine the degree of
payout and/or vesting with respect to such Award.
2.34    “Performance Share” means a bookkeeping entry that records the
equivalent of one Share awarded pursuant to Article 9 of this Plan.
2.35    “Performance Unit” means a bookkeeping entry awarded pursuant to Article
9 of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.





--------------------------------------------------------------------------------





2.36    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its sole discretion) as set forth in the related
Award Agreement, and/or the Shares are subject to a substantial risk of
forfeiture (within the meaning of Section 83 of the Code), as provided in
Article 8 hereof.
2.37    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” (as that term is used in Section 13(d)(3) thereof).
2.38    “Restricted Stock” means Shares granted or sold pursuant to Article 8 of
this Plan as to which neither the substantial risk of forfeiture (within the
meaning of Section 83 of the Code) nor the prohibition on transfers has expired.
2.39    “Restricted Stock Unit” or “RSU” means a contractual promise to
distribute to a Participant one Share and/or cash equal to the Fair Market Value
of one Share, determined in the sole discretion of the Committee, which shall be
delivered to the Participant upon satisfaction of the vesting and any other
requirements set forth in the related Award Agreement.
2.40    “Retirement” shall have the meaning ascribed to such term by the
Committee, as set forth in the applicable Award Agreement.
2.41    “Shareholder Approval Date” means May 16, 2018.
2.42    “Shares” means the common stock, par value $0.01 per share, of the
Company, or any security into which such common stock may be changed by reason
of any transaction or event of the type referred to in Section 4.4.
2.43    “Spread” means the excess of the Fair Market Value per Share on the date
when an Appreciation Right is exercised over the Option Price or Base Price
provided for in the related Option or Free-Standing Appreciation Right,
respectively.
2.44     “Subsidiary” means any corporation, partnership, joint venture,
affiliate or other entity in which the Company has a majority voting interest;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation in which at the time the Company owns or controls,
directly or indirectly, more than 50 percent of the total combined voting power
represented by all classes of stock issued by such corporation.
2.45    “Tandem Appreciation Right” means an Appreciation Right granted pursuant
to Article 7 of this Plan that is granted in tandem with an Option.
2.46    “Vesting Period” means the period during which an Award granted
hereunder is subject to a service or performance-related restriction, as set
forth in the related Award Agreement.
ARTICLE 3
Administration


3.1    The Committee. This Plan shall be administered by the Committee, as
constituted from time to time. The members of the Committee shall be appointed
from time to time by, and shall serve at the discretion of, the Board of
Directors. The Committee shall be composed of not less than three members of the
Board, each of whom shall (a) meet all applicable independence requirements of
the New York Stock Exchange, or if the Shares are not traded on the New York
Stock Exchange, the principal national securities exchange on which the Shares
are traded, (b) be a “non-employee director” within the meaning of Exchange Act
Rule 16b-3 and (c) be an “outside director” within the meaning of Section 162(m)
of the Code. The Committee may from time to time delegate all or any part of its
authority under this Plan to any subcommittee thereof. To the extent of any such
delegation, references in this Plan to the Committee will be deemed to be
references to such subcommittee.
3.2    Authority of the Committee. Except as limited by law or by the Articles
of Incorporation or By-Laws of the Company (each as amended from time to time),
the Committee shall have full and exclusive power and authority to take all
actions specifically contemplated by this Plan or that are necessary or
appropriate in connection with the administration hereof and shall also have
full and exclusive power and authority to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as the Committee
may deem necessary or proper. The Committee shall have full power and sole
discretion to: select Officers, Directors, Consultants and Employees who shall
be granted Awards under this Plan; determine the sizes and types of Awards;
determine the time when Awards are to be granted and any conditions that must be
satisfied before an Award is





--------------------------------------------------------------------------------





granted; determine the terms and conditions of Awards in a manner consistent
with this Plan; determine whether the conditions for earning an Award have been
met and whether a Performance-Based Award will be paid at the end of an
applicable performance period; determine the guidelines and/or procedures for
the payment or exercise of Awards; and determine whether a Performance-Based
Award should qualify, regardless of its amount, as deductible in its entirety
for federal income tax purposes, including whether a Performance-Based Award
granted to an Officer should qualify as performance-based compensation. The
Committee may, in its sole discretion, accelerate the vesting or exercisability
of an Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or any Award or
otherwise amend or modify any Award in any manner that is either (a) not adverse
to the Participant to whom such Award was granted or (b) consented to in writing
by such Participant, and (c) consistent with the requirements of Section 12.2
and 12.3 hereof, and Section 409A and 162(m) of the Code, if applicable. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further this Plan’s objectives.
Further, the Committee shall make all other determinations that may be necessary
or advisable for the administration of this Plan. As permitted by law and the
terms of this Plan, the Committee may delegate its authority as identified
herein.
3.3    Delegation of Authority. To the extent permitted under applicable law,
the Committee may delegate to the Chief Executive Officer and to other senior
officers of the Company its duties under this Plan pursuant to such conditions
or limitations as the Committee may establish; provided, however, that (a) the
Committee may not delegate any authority to grant Awards to a Director or an
Employee who is an officer, director or more than 10% beneficial owner of any
class of the Company’s equity securities that is registered pursuant to Section
12 of the Exchange Act, as determined by the Committee in accordance with
Section 16 of the Exchange Act, or any person subject to Section 162(m) of the
Code, (b) the resolution providing for such authorization to grant Awards sets
forth the total number of Shares such officer(s) may grant and the terms of any
Award that such officer(s) may grant, and (c) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.
3.4    Decisions Binding. All interpretations, determinations and decisions made
by the Committee pursuant to the provisions of this Plan, any Award Agreement
and all related orders and resolutions of the Committee shall be final,
conclusive and binding on all persons concerned, including the Company, its
stockholders, Officers, Directors, Employees, Consultants, Participants and
their estates and beneficiaries. No member of the Committee shall be liable for
any such action or determination made in good faith. In addition, the Committee
is authorized to take any action it determines in its sole discretion to be
appropriate subject only to the express limitations contained in this Plan, and
no authorization in any provision of this Plan is intended or may be deemed to
constitute a limitation on the authority of the Committee.
3.5    Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Company.
ARTICLE 4
Shares Subject to this Plan
 
4.1    Number of Shares Available for Grants of Awards. Subject to adjustment as
provided in Section 4.4 hereof and the Share counting rules set forth in this
Plan, there are reserved for Awards under this Plan 12,271,731 Shares. Shares
subject to Awards under this Plan that are cancelled, forfeited, terminated or
expire unexercised, are settled in cash, or are unearned, in whole or in part,
shall immediately become available for the granting of Awards under this Plan to
the extent of such cancellation, forfeiture, termination, expiration, cash
settlement or unearned amount. Additionally, the Committee may from time to time
adopt and observe such procedures concerning the counting of Shares against this
Plan maximum as it may deem appropriate, provided that notwithstanding anything
to the contrary contained herein, the following Shares will not be added to the
aggregate number of Shares available for Awards under this Section 4.1: (a)
Shares withheld by the Company, tendered or otherwise used in payment of the
Option Price of an Option, (b) Shares withheld by the Company, tendered or
otherwise used to satisfy a tax withholding obligation, (c) Shares subject to an
Appreciation Right that are not actually issued in connection with its Shares
settlement on





--------------------------------------------------------------------------------





exercise thereof, and (d) Shares reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options. The Shares reserved
for issuance under this Section 4.1 may be Shares of original issuance or Shares
held in treasury, or a combination thereof.
4.2    Limits on Grants in Any Fiscal Year. Subject to adjustment as provided in
Section 4.4 and the other Share counting rules set forth in this Plan, the
following rules (“Award Limitations”) shall apply to grants of Awards under this
Plan (or otherwise with respect to Directors):
(a)    Option and Appreciation Rights. The maximum aggregate number of Shares
issuable pursuant to Awards of Options and/or Appreciation Rights that may be
granted in any one Fiscal Year of the Company to any one Participant shall be
1,657,895.
(b)    Restricted Stock and Restricted Stock Units. The maximum aggregate number
of Shares subject to Performance-Based Awards of Restricted Stock and RSUs that
may be granted in any one Fiscal Year to any one Participant shall be 1,657,895.
(c)    Performance Shares. The maximum aggregate number of Shares subject to
Performance-Based Awards of Performance Shares that may be granted in any one
Fiscal Year to any one Participant shall be 1,657,895.
(d)    Performance Units. The maximum aggregate cash payout with respect to
Performance-Based Awards of Performance Units granted in any one Fiscal Year to
any one Participant shall be $6,000,000, with such cash value determined as of
the Date of Grant.
(e)    Cash Incentive Awards. The maximum aggregate cash payout with respect to
Performance-Based Awards of Cash Incentive Awards granted in any one Fiscal Year
to any one Participant shall be $6,000,000.
(f)    Other Awards. The maximum aggregate cash payout with respect to
Performance-Based Awards of other awards payable in cash under Article 11
granted in any one Fiscal Year to any one Participant shall be $6,000,000, with
such cash value determined as of the Date of Grant, and the maximum aggregate
number of Shares subject to Performance-Based Awards of other awards payable in
Shares under Article 11 granted in any one Fiscal Year to any one Participant
shall be 1,657,895.
(g)    Director Compensation. Subject to adjustment as described in Section 4.4,
in no event will any Director in any one calendar year be granted compensation
for such service having an aggregate maximum value (measured at the Date of
Grant as applicable, and calculating the value of any Awards based on the grant
date fair value for financial reporting purposes) in excess of $500,000.
4.3    Limit on Incentive Stock Options. Notwithstanding anything in this
Article 4 or elsewhere in this Plan to the contrary and subject to adjustment as
provided in Section 4.4, the maximum aggregate number of Shares actually issued
pursuant to the exercise of Incentive Stock Options shall be 1,657,895.
4.4    Adjustments. The existence of outstanding Awards shall not affect in any
manner the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the capital stock of the Company or its business or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the Shares) or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.
If there shall be any change in the Shares of the Company or the capitalization
of the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split-up, spin-off,
combination of shares, exchange of shares, partial or complete liquidation or
other distribution of assets, issuance of rights or warrants to purchase
securities, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
or any other corporate transaction or event having an effect similar to any of
the foregoing, the Committee, in its sole discretion, in order to prevent
dilution or enlargement of Participants’ rights under this Plan, shall adjust,
in such manner as it deems equitable and that complies with Section 409A of the
Code, as applicable, the number and kind of Shares that may be granted as Awards
under this Plan, the number and kind of Shares subject to outstanding Awards,
the exercise or other price applicable to outstanding Awards, the Award
Limitations (to the extent that such adjustment would not cause any Option
intended to qualify as an Incentive Stock Option to fail to so qualify), the
Fair Market Value of the Shares, Cash Incentive Awards and other value
determinations and other terms applicable to outstanding Awards; provided,
however, that the number of Shares subject to





--------------------------------------------------------------------------------





any Award shall always be a whole number. In the event of any such transaction
or event, or in the event of a Change in Control, the Committee shall be
authorized, in its sole discretion (but subject to compliance with Section 409A
of the Code to the extent applicable), to: (a) grant or assume Awards by means
of substitution of new Awards, as appropriate, for previously granted Awards or
to assume previously granted Awards as part of such adjustment; (b) make
provision, prior to the transaction, for the acceleration of the vesting and
exercisability of, or lapse of restrictions with respect to, Awards and the
termination of Options that remain unexercised at the time of such transaction;
or (c) provide for the acceleration of the vesting and exercisability of Options
and the cancellation thereof in exchange for such payment as the Committee, in
its sole discretion, determines is a reasonable approximation of the value
thereof. Moreover, in the event of any such transaction or event or in the event
of a Change in Control, the Committee shall provide in substitution for any or
all outstanding Awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, shall determine to be equitable in the
circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option or Appreciation Right with an Option Price or Base
Price greater than the consideration offered in connection with any such
transaction or event or Change in Control, the Committee may in its discretion
elect to cancel such Option or Appreciation Right without any payment to the
person holding such Option or Appreciation Right. Notwithstanding the foregoing,
any adjustment to the number specified in Section 4.3 in accordance with this
Section 4.4 will be made only if and to the extent that such adjustment would
not cause any Option intended to qualify as an ISO to fail to so qualify.
    
ARTICLE 5
Eligibility and Participation
 
5.1    Eligibility. Persons eligible to participate in this Plan include all
Officers, Directors, Employees and Consultants, as determined in the sole
discretion of the Committee.
5.2    Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all Officers, Directors, Employees
and Consultants those persons to whom Awards shall be granted and shall
determine the nature and amount of each Award. No Officer, Director, Employee or
Consultant shall have the right to be selected for participation in this Plan,
or, having been so selected, to be selected to receive a future award.
ARTICLE 6
Options


6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, upon such terms, at any
time, and from time to time, as shall be determined by the Committee; provided,
however, that ISOs may be awarded only to Employees who meet the definition of
“employees” under Section 3401(c) of the Code. Subject to the terms of this
Plan, the Committee shall have discretion in determining the number of Shares
subject to Options granted to each Participant.
6.2    Option Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains (subject to the limitations set
forth in Article 4 of this Plan), and such other provisions as the Committee
shall determine that are not inconsistent with the terms of this Plan. The Award
Agreement also shall specify whether the Option is intended to be an ISO or an
NQSO (provided that, in the absence of such specification, the Option shall be
an NQSO).
6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be as determined by the Committee; provided, however, that, subject
to any subsequent adjustment that may be made pursuant to the provisions of
Section ý4.4 hereof, the Option Price shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the Date of Grant (except with
respect to awards under Article 22 of this Plan). Except as otherwise provided
in Section ý4.4 hereof, without prior stockholder approval, no repricing of
Options awarded under this Plan shall be permitted such that the terms of
outstanding Options may not be amended to reduce the Option Price; further,
except as otherwise provided in Section 4.4 hereof, without prior stockholder
approval, Options may not be replaced or regranted through cancellation, in
exchange for cash or other Awards, or if the effect of the replacement or
regrant would be to reduce the Option Price of the Options or would constitute a
repricing under generally accepted accounting principles in the United States
(as applicable to the Company’s public reporting).





--------------------------------------------------------------------------------





6.4    Duration of Options. Subject to any earlier expiration that may be
effected pursuant to the provisions of Section ý4.4 hereof, each Option shall
expire at such time as the Committee shall determine at the time of grant;
provided, however, that an Option shall not be exercisable on or after the tenth
(10th) anniversary date of its grant.
6.5    Exercise of Options. Options granted under this Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant, and may provide that such Options be exercisable
early or continue to vest, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control. The exercise
of an Option will result in the cancellation on a share-for-share basis of any
Tandem Appreciation Right authorized under Article 7 of this Plan.
6.6    Payment. (a) Any Option granted under this Article 6 shall be exercised
by the delivery of a notice of exercise to the Company in the manner prescribed
in the related Award Agreement, setting forth the number of Shares with respect
to which the Option is to be exercised, and either (i) accompanied by full
payment of the Option Price for the Shares issuable on such exercise or (ii)
exercised in a manner that is in accordance with applicable law and the
“cashless exercise” procedures (if any) approved by the Committee involving a
broker or dealer.
(b)    The Option Price upon exercise of any Option shall be payable to the
Company in full, subject to applicable law: (i) in cash or by check acceptable
to the Company or by wire transfer of immediately available funds; (ii) by
tendering previously acquired Shares owned by the Participants having a value at
the time of exercise equal to the total Option Price; (iii) subject to any
conditions or limitations established by the Committee, by the Company’s
withholding of Shares otherwise issuable upon exercise of an Option pursuant to
a “net exercise” arrangement; (iv) by a combination of such methods of payment;
or (v) any other method approved by the Committee, in its sole discretion.
(c)    Subject to any governing rules or regulations, as soon as practicable
after receipt of a notification of exercise and full payment, the Company shall
deliver to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased under the Option.
6.7    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Plan as it may deem advisable, including, without limitation,
restrictions under applicable U.S. federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
6.8    Termination of Employment, Service or Directorship. Each Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment, service or directorship with the Company and/or its Subsidiaries.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in each Award Agreement entered into with a Participant with
respect to an Option Award, need not be uniform among all Options granted
pursuant to this Article 6 and may reflect distinctions based on the reasons for
termination.
6.9    Transferability of Options.
(a)    Incentive Stock Options. No ISO granted under this Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of ERISA,
or the regulations thereunder. Further, all ISOs granted to a Participant under
this Plan shall be exercisable during his or her lifetime only by such
Participant.
(b)    Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement, NQSOs granted under this Plan may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of ERISA,
or the regulations thereunder. Further, except as otherwise provided in a
Participant’s Award Agreement, all NQSOs granted to a Participant under this
Plan shall be exercisable during his or her lifetime only by such Participant.
6.10    No Dividend Rights. Options granted under this Plan may not provide for
any dividend or dividend equivalents thereon.
6.11    Deferred Payment. To the extent permitted by law, any grant may provide
for deferred payment of the Option Price from the proceeds of sale through a
bank or broker on a date satisfactory to the Company of some or all of the
shares to which such exercise relates.





--------------------------------------------------------------------------------





6.12    Performance Goals. Any grant of Options may specify performance goals
that must be achieved as a condition to the exercise of such Options.
ARTICLE 7
Appreciation Rights
7.1    Grant of Appreciation Rights. Subject to the terms and provisions of this
Plan, the Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting (a) to any Optionee, of Tandem
Appreciation Rights in respect of Options granted hereunder, and (b) to any
Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation Right
will be a right of the Optionee, exercisable by surrender of the related Option,
to receive from the Company an amount determined by the Committee, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise. Tandem Appreciation Rights may be granted at any time prior to the
exercise or termination of the related Options; provided, however, that a Tandem
Appreciation Right awarded in relation to an Incentive Stock Option must be
granted concurrently with such Incentive Stock Option. A Free-Standing
Appreciation Right will be a right of the Participant to receive from the
Company an amount determined by the Committee, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.
7.2    Appreciation Rights Award Agreement. Each Appreciation Right grant shall
be evidenced by an Award Agreement that shall specify the Base Price (if
applicable), the duration of the Appreciation Right, identify the related
Options (if applicable), and such other provisions as the Committee shall
determine that are not inconsistent with the terms of this Plan.
7.3    Payment. Each grant of Appreciation Rights may specify that the amount
payable on exercise of an Appreciation Right (a) will be paid by the Company in
cash, Shares or any combination thereof and (b) may not exceed a maximum
specified by the Committee at the Date of Grant.
7.4    Waiting Period and Exercisability. Any grant of Appreciation Rights may
specify waiting periods before exercise and permissible exercise dates or
periods. Furthermore, each grant may specify the period or periods of continuous
service by the Participant with the Company or any Subsidiary that is necessary
before the Appreciation Rights or installments thereof will become exercisable.
Moreover, any grant of Appreciation Rights may provide that such Appreciation
Rights be exercisable early or continue to vest, including in the event of the
retirement, death or disability of a Participant or in the event of a Change in
Control.
7.5    Performance Goals. Any grant of Appreciation Rights may specify
performance goals that must be achieved as a condition of the exercise of such
Appreciation Rights.
7.6    Termination of Employment, Service or Directorship. Each Appreciation
Rights Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the Appreciation Rights following termination of the
Participant’s employment, service or directorship with the Company and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in each Award Agreement entered into with a
Participant with respect to an Appreciation Rights Award, need not be uniform
among all Appreciation Rights granted pursuant to this Article 7 and may reflect
distinctions based on the reasons for termination.
7.7    Tandem Appreciation Rights. Any grant of Tandem Appreciation Rights will
provide that such Tandem Appreciation Rights may be exercised only at a time
when the related Option is also exercisable and at a time when the Spread is
positive, and by surrender of the related Option for cancellation. Successive
grants of Tandem Appreciation Rights may be made to the same Participant
regardless of whether any Tandem Appreciation Rights previously granted to the
Participant remain unexercised.
7.8    No Dividend Rights. Appreciation Rights granted under this Plan may not
provide for any dividends or dividend equivalents thereon.
7.9    Transferability. Except as otherwise provided in a Participant’s Award
Agreement, Appreciation Rights granted under this Plan may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of ERISA,
or the regulations thereunder. Further, except as otherwise provided in a
Participant’s Award Agreement, all Appreciation Rights granted to a Participant
under this Plan shall be exercisable during his or her lifetime only by such
Participant.
7.10    Free-Standing Appreciation Rights. These terms apply only to
Free-Standing Appreciation Rights:





--------------------------------------------------------------------------------





(a)    Base Price. Each grant will specify in respect of each Free-Standing
Appreciation Right a Base Price, which (except with respect to awards under
Article 22 of this Plan) may not be less than the Fair Market Value per Share on
the Date of Grant. Except as otherwise provided in Section ý4.4 hereof, without
prior stockholder approval, no repricing of Appreciation Rights awarded under
this Plan shall be permitted such that the terms of outstanding Appreciation
Rights may not be amended to reduce the Base Price; further, except as otherwise
provided in Section 4.4 hereof, without prior stockholder approval, Appreciation
Rights may not be replaced or regranted through cancellation, in exchange for
cash or other Awards, or if the effect of the replacement or regrant would be to
reduce the Base Price of the Appreciation Rights or would constitute a repricing
under generally accepted accounting principles in the United States (as
applicable to the Company’s public reporting).
(b)    Duration. No Free-Standing Appreciation Right granted under this Plan may
be exercised more than 10 years from the Date of Grant.
ARTICLE 8
Restricted Stock


8.1    Grant of Restricted Stock. Subject to the terms and provisions of this
Plan, the Committee at any time, and from time to time, may grant or sell Shares
as Restricted Stock (“Shares of Restricted Stock”) to Participants in such
amounts as the Committee shall determine.
8.2    Restricted Stock Award Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares of Restricted Stock granted or to be sold, and such other
provisions as the Committee shall determine.
8.3    Transferability. Except as provided in the Participant’s related Award
Agreement and/or this Article 8, the Shares of Restricted Stock granted or sold
to a Participant under this Plan may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the related Award
Agreement entered into with that Participant, or upon earlier satisfaction of
any other conditions, as specified by the Committee in its sole discretion and
set forth in the Award Agreement. During the applicable Period of Restriction,
all rights with respect to the Restricted Stock granted to a Participant under
this Plan shall be available during his or her lifetime only to such
Participant. Any attempted assignment of Restricted Stock in violation of this
Section 8.3 shall be null and void.
8.4    Other Restrictions. (a) The Committee may impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to this
Plan as it may deem advisable, including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals and/or restrictions under applicable U.S. federal or state securities
laws. Further, a grant or sale of Shares of Restricted Stock may provide for
continued vesting or earlier termination of restrictions, including in the event
of the retirement, death or disability of a Participant or in the event of a
Change in Control; provided, that no such adjustment will be made in the case of
a Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change in Control) where such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code.
(b)    Unless otherwise directed by the Committee, (i) all certificates
representing Shares of Restricted Stock will be held in custody by the Company
until all restrictions thereon will have lapsed, together with a stock power or
powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares or (ii) all Shares of
Restricted Stock will be held at the Company’s transfer agent in book entry form
with appropriate restrictions relating to the transfer of such Shares of
Restricted Stock.
8.5    Removal of Restrictions. Except as otherwise provided in this Article 8,
Shares of Restricted Stock covered by each Restricted Stock Award made under
this Plan shall become freely transferable by the Participant after all
conditions and restrictions applicable to such Shares have been satisfied or
have lapsed.
8.6    Voting Rights. To the extent permitted by the Committee or required by
law, Participants holding Shares of Restricted Stock granted hereunder may
exercise full voting rights with respect to those Shares during the applicable
Period of Restriction.





--------------------------------------------------------------------------------





8.7    Dividends. During the applicable Period of Restriction, Participants
holding Shares of Restricted Stock granted or sold hereunder shall, unless the
Committee otherwise determines, be credited with cash dividends paid with
respect to the Shares, in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends that it
deems appropriate; provided, however, that dividends or other distributions on
Shares of Restricted Stock will in all cases be deferred until and paid
contingent upon the vesting of the Restricted Stock.
8.8    Termination of Employment, Service or Directorship. Each Restricted Stock
Award Agreement shall set forth the extent to which the Participant shall have
the right to receive unvested Shares of Restricted Stock following termination
of the Participant’s employment, service or directorship with the Company and/or
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in each Award Agreement entered into with a
Participant with respect to Shares of Restricted Stock, need not be uniform
among all Shares of Restricted Stock granted pursuant to this Article 8 and may
reflect distinctions based on the reasons for termination.
ARTICLE 9
Performance Units, Performance Shares and Cash Incentive Awards


9.1    Grant of Performance Units, Performance Shares and Cash Incentive Awards.
Subject to the terms of this Plan, Performance Units, Performance Shares and
Cash Incentive Awards may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.
9.2    Award Agreement. Each Award of Performance Units, Performance Shares or
Cash Incentive Award shall be evidenced by an Award Agreement that shall specify
the Performance Period, the number of Performance Units or Performance Shares or
amount of Cash Incentive Award granted, and such other provisions as the
Committee shall determine. Further, the Performance Period may be subject to
earlier lapse or modification, including in the event of retirement, death or
disability of a Participant or in the event of a Change in Control; further
provided, that no such adjustment will be made in the case of a
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change in Control) where such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code. In such event, the Award Agreement will specify the time and terms of
delivery.
9.3    Value of Performance Units, Performance Shares and Cash Incentive Awards.
Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant. Each Performance Share shall have an initial
value equal to one hundred percent (100%) of the Fair Market Value of a Share on
the date of grant. The Committee shall set performance goals in its discretion
that, depending on the extent to which they are met, will determine the number
and/or value of Performance Units, Performance Shares or Cash Incentive Awards
which will be paid out to the Participant.
9.4    Form and Timing of Payment of Performance Units, Performance Shares and
Cash Incentive Awards. Subject to the provisions of Article 13 hereof or as
otherwise determined by the Committee in the Award Agreement, payment of earned
Performance Units, Performance Shares or Cash Incentive Awards to a Participant
shall be made no later than March 15 following the end of the calendar year in
which such Performance Units, Performance Shares or Cash Incentive Awards vest,
or as soon as administratively practicable thereafter if payment is delayed due
to unforeseeable events. Subject to the terms of this Plan, the Committee, in
its sole discretion, may pay earned Performance Units or Performance Shares in
the form of cash or in Shares (or in a combination thereof) that have an
aggregate Fair Market Value equal to the value of the earned Performance Units
or Performance Shares at the close of the applicable Performance Period. Any
Shares issued or transferred to a Participant for this purpose may be granted
subject to any restrictions that are deemed appropriate by the Committee.
9.5    Termination of Employment, Service or Directorship. Each Award Agreement
providing for a Performance Unit, Performance Share or Cash Incentive Award
shall set forth the extent to which the Participant shall have the right to
receive a payout of cash or Shares with respect to unvested Performance Units,
Performance Shares or Cash Incentive Award following termination of the
Participant’s employment, service or directorship with the Company and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with the
Participant, need not be uniform among all Awards of Performance Units,
Performance Shares or Cash Incentive Awards granted pursuant to this Article 9
and may reflect distinctions based on the reasons for termination.
9.6    Transferability. Except as otherwise provided in a Participant’s related
Award Agreement, Performance Units, Performance Shares and Cash Incentive Awards
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of ERISA, or the regulations thereunder. Further, except as otherwise provided
in a Participant’s





--------------------------------------------------------------------------------





related Award Agreement, a Participant’s rights with respect to Performance
Units, Performance Shares or Cash Incentive Awards granted to that Participant
under this Plan shall be available during the Participant’s lifetime only to the
Participant. Any attempted assignment of Performance Units, Performance Shares
or Cash Incentive Award in violation of this Section 9.6 shall be null and void.
9.7    Voting Rights and Dividends. During the applicable Vesting Period,
Participants holding Performance Units or Performance Shares shall not have
voting rights with respect to the Shares underlying such units or shares. During
the applicable Vesting Period, Participants holding Performance Units or
Performance Shares granted hereunder shall, unless the Committee otherwise
determines, be credited with dividend equivalents, in the form of cash or
additional Performance Units or Performance Shares (as determined by the
Committee in its sole discretion), if a cash dividend is paid with respect to
the Shares. The extent to which dividend equivalents shall be credited shall be
determined in the sole discretion of the Committee. Such dividend equivalents
shall be subject to a Vesting Period equal to the remaining Vesting Period of
the Performance Units or Performance Shares with respect to which the dividend
equivalents are paid. Dividend equivalents credited with respect to Performance
Units or Performance Shares that do not vest shall be forfeited.
ARTICLE 10
Restricted Stock Units


10.1    Grant of RSUs. Subject to the terms and provisions of this Plan, the
Committee at any time, and from time to time, may grant or sell RSUs to eligible
Participants in such amounts as the Committee shall determine.
10.2    RSU Award Agreement. Each RSU Award to a Participant shall be evidenced
by an RSU Award Agreement entered into with that Participant, which shall
specify the Vesting Period, the number of RSUs granted, the time and manner of
payment for earned RSUs, and such other provisions as the Committee shall
determine in its sole discretion. Further, any grant or sale of Restricted Stock
Units may provide for continued vesting or the early termination of
restrictions, including in the event of retirement, death or disability of a
Participant or in the event of a Change of Control; further provided, that no
award of Restricted Stock Units intended to be a Performance-Based Award will
provide for such early lapse or modification of the Restriction Period (other
than in connection with the death or disability of the Participant or a Change
in Control) to the extent such provisions would cause such award to fail to be a
Performance-Based Award.
10.3    Transferability. Except as provided in a Participant’s related Award
Agreement, RSUs granted hereunder may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA, or the regulations thereunder.
Further, except as otherwise provided in a Participant’s related Award
Agreement, a Participant’s rights with respect to an RSU Award granted to that
Participant under this Plan shall be available during his or her lifetime only
to such Participant. Any attempted assignment of an RSU Award in violation of
this Section 10.3 shall be null and void.
10.4    Form and Timing of Delivery. If a Participant’s RSU Award Agreement
provides for payment in cash, payment equal to the Fair Market Value of the
Shares underlying the RSU Award, calculated as of the last day of the applicable
Vesting Period, shall be made in a single lump-sum payment. If a Participant’s
RSU Award Agreement provides for payment in Shares, the Shares underlying the
RSU Award shall be delivered to the Participant. Subject to the provisions of
Article 13 hereof or as otherwise determined by the Committee in the Award
Agreement, such payment of cash or Shares shall be made no later than March 15
following the end of the calendar year during which the RSU Award vests, or as
soon as practicable thereafter if payment is delayed due to unforeseeable
events. Such delivered Shares shall be freely transferable by the Participant.
10.5    Voting Rights and Dividends. During the applicable Vesting Period,
Participants holding RSUs shall not have voting rights with respect to the
Shares underlying such RSUs. During the applicable Vesting Period, Participants
holding RSUs granted hereunder shall, unless the Committee otherwise determines,
be credited with dividend equivalents, in the form of cash or additional RSUs
(as determined by the Committee in its sole discretion), if a cash dividend is
paid with respect to the Shares. The extent to which dividend equivalents shall
be credited shall be determined in the sole discretion of the Committee. Such
dividend equivalents shall be subject to a Vesting Period equal to the remaining
Vesting Period of the RSUs with respect to which the dividend equivalents are
paid. Dividend equivalents credited with respect to RSUs that do not vest shall
be forfeited.
10.6    Termination of Employment, Service or Directorship. Each RSU Award
Agreement shall set forth the extent to which the applicable Participant shall
have the right to receive a payout of cash or Shares with respect to unvested
RSUs following termination of the Participant’s employment, service or
directorship with the Company and/or its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in each
Award Agreement entered into





--------------------------------------------------------------------------------





with a Participant with respect to RSUs, need not be uniform among all RSUs
granted pursuant to this Article 10 and may reflect distinctions based on the
reasons for termination.
ARTICLE 11
Other Awards
11.1    Grant of Other Awards. Subject to applicable law and the limits set
forth in Article 4 of this Plan, the Committee may grant to any Participant such
other awards that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, Shares or factors that
may influence the value of such shares, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, purchase rights for Shares, awards with value and
payment contingent upon performance of the Company or specified Subsidiaries,
affiliates or other business units thereof or any other factors designated by
the Committee, and awards valued by reference to the book value of the Shares or
the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Company. The Committee will determine
the terms and conditions of such awards. Shares delivered pursuant to an award
in the nature of a purchase right granted under this Article 11 will be
purchased for such consideration, paid for at such time, by such methods, and in
such forms, including, without limitation, Shares, other awards, notes or other
property, as the Committee determines.
11.2    Tandem Awards. Cash awards, as an element of, or supplement to, any
other award granted under this Plan, may also be granted pursuant to this
Article 11.
11.3    Shares as Bonus. The Committee may grant Shares as a bonus, or may grant
other awards in lieu of obligations of the Company or a Subsidiary to pay cash
or deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Committee in a
manner that complies with Section 409A of the Code.
11.4    Early Terminations. Any grant of an award under this Article 11 may
provide for continued vesting or the early vesting or termination of
restrictions, including in the event of retirement, death or disability of a
Participant or in the event of a Change in Control; further provided, that no
award granted under this Article 11 that is intended to be a Performance-Based
Award will provide for such early lapse or modification (other than in
connection with the death or disability of the Participant or a Change in
Control) to the extent such provisions would cause such award to fail to be a
Performance-Based Award. In such event, the Award Agreement will specify the
time and terms of delivery.
11.4    Dividends and Dividend Equivalents. The Committee may, at or after the
Date of Grant, authorize the payment of dividends or dividend equivalents on
Awards granted under this Article 11 on a deferred and contingent basis, either
in cash or in additional Shares; provided, however, that dividend equivalents or
other distributions on Shares underlying Awards granted under this Article 11
will be deferred until and paid contingent upon the earning of such Awards.
ARTICLE 12
Performance Measures


12.1    Performance Measures. Unless and until the Committee proposes and
stockholders approve a change in the general performance measures set forth in
this Article 12, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Covered Employees which are designed to
qualify for the Performance-Based Exception, the performance measure(s) to be
used for purposes of such Performance-Based Awards shall be chosen from among
the following alternatives (including relative or growth achievement regarding
such alternatives): (a) Cash Flow (including operating cash flow and free cash
flow); (b) Cash Flow Return on Capital; (c) Cash Flow Return on Assets; (d) Cash
Flow Return on Equity; (e) Net Income; (f) Return on Capital; (g) Return on
Invested Capital; (h) Return on Assets; (i) Return on Equity; (j) Share Price;
(k) Earnings Per Share (basic or diluted); (l) Earnings Before Interest and
Taxes; (m) Earnings Before Interest, Taxes, Depreciation and Amortization; (n)
Total and Relative Shareholder Return; (o) Operating Income; (p) Return on Net
Assets; (q) Gross or Operating Margins; (r) Safety; and (s) Economic Value Added
or EVA.
Subject to the terms of this Plan, each of these measures may be described in
terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of one or more of the Subsidiaries,
divisions, departments, regions, functions or other organizational units within
the Company or its Subsidiaries. Each of these measures may be made relative to
the performance of other companies or subsidiaries, divisions, departments,
regions, functions or other organizational units within such other companies,
and may be made relative to an index or one or more of the performance
objectives themselves.





--------------------------------------------------------------------------------





Furthermore, in the case of a Performance-Based Award, each performance measure
will be objectively determinable to the extent required under Section 162(m) of
the Code, and, unless otherwise determined by the Committee and to the extent
consistent with Section 162(m) of the Code, may include or exclude specified
research and development expenses, acquisition costs, operating expenses from
acquired businesses or corporate transactions, and such other unusual or
infrequent items as defined by the Committee in its sole discretion and as
identified on the Date of Grant.
12.2    Adjustments. The Committee shall have the sole discretion to adjust
determinations of the degree of attainment of the pre-established performance
goals; provided, however, that, except in connection with a Change in Control, a
Performance-Based Award may not be adjusted in a manner that would result in the
Award no longer qualifying for the Performance-Based Exception. The Committee
shall retain the discretion to adjust such Awards downward.
12.3    Compliance with Code Section 162(m). In the event that applicable tax
and/or securities laws or regulations change to permit Committee discretion to
alter the governing performance measures without obtaining stockholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval; provided that after such change or
changes the Award continues to qualify for the Performance-Based Exception. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that will not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Section
162(m) of the Code and the regulations issued thereunder. Any performance-based
Awards granted to Officers or Directors that are not intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code shall
be based on achievement of such performance measure(s) and be subject to such
terms, conditions and restrictions as the Committee shall determine.
ARTICLE 13
Deferrals
The Committee may, in its sole discretion, permit selected Participants to elect
to defer payment of some or all types of Awards, or may provide for the deferral
of an Award in an Award Agreement; provided, however, that the timing of any
such election and payment of any such deferral shall be specified in the Award
Agreement and shall conform to the requirements of Section 409A(a)(2), (3) and
(4) of the Code and the regulations and rulings issued thereunder. Any deferred
payment, whether elected by a Participant or specified in an Award Agreement or
by the Committee, may be forfeited if and to the extent that the applicable
Award Agreement so provides.


ARTICLE 14
Rights of Employees, Directors and Consultants


14.1    Employment or Service. Nothing in this Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, nor confer upon any Participant any right to
continue in the employ or service of the Company.
14.2    No Contract of Employment. Neither an Award nor any benefits arising
under this Plan shall constitute part of a Participant’s employment contract
with the Company or any Subsidiary, and accordingly, subject to the provisions
of Article 16 hereof, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Board without giving rise
to liability on the part of the Company or any Subsidiary for severance
payments.
14.3    Transfers Between Participating Entities. For purposes of this Plan, a
transfer of a Participant’s employment between the Company and a Subsidiary, or
between Subsidiaries, shall not be deemed to be a termination of employment.
Upon such a transfer, subject to the terms of this Plan, the Committee may make
such adjustments to outstanding Awards as it deems appropriate to reflect the
change in reporting relationships.
ARTICLE 15
Change in Control
The treatment of outstanding Awards upon the occurrence of a Change in Control,
unless otherwise specifically prohibited under applicable laws, or by the rules
and regulations of any governing governmental agencies or national securities
exchanges, shall be determined in the sole discretion of the Committee in
accordance with the terms of this Plan and shall be described in the Award
Agreements and need not be uniform among all Participants or Awards granted
pursuant to this Plan.







--------------------------------------------------------------------------------





ARTICLE 16
Amendment, Modification and Termination


16.1    Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate this Plan in whole or in
part; provided, however, if an amendment to the Plan, for purposes of applicable
stock exchange rules and except as permitted under Section 4.4 of this Plan, (a)
would materially increase the benefits accruing to Participants under the Plan,
(b) would materially increase the number of securities which may be issued under
the Plan, (c) would materially modify the requirements for participation in the
Plan or (d) must otherwise be approved by the stockholders of the Company in
order to comply with applicable law or the rules of the New York Stock Exchange
or, if the Shares are not traded on the New York Stock Exchange, the principal
national securities exchange upon which the Shares are traded or quoted, all as
determined by the Board, then such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained. No amendment or alteration that would adversely affect the rights of
any Participant under any Award previously granted to such Participant shall be
made without the consent of such Participant. Notwithstanding anything in this
Plan to the contrary, Participant consent shall not be required for any
amendment to Article 20 hereof or otherwise that is deemed necessary or
appropriate by the Company to ensure compliance with Section 409A of the Code,
the Dodd-Frank Wall Street Reform and Consumer Protection Act or Section 10D of
the Exchange Act, or any rules or regulations promulgated thereunder.
16.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. If permitted by Section 409A of the Code and Section 162(m)
of the Code and subject to Sections 4.4, 6.3 and 7.10(a) of this Plan, the
Committee may make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4.4 hereof) affecting the
Company or the financial statements of the Company or in recognition of changes
in applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate.
ARTICLE 17
Withholding
The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or Shares under
this Plan, or at the time applicable law otherwise requires, an appropriate
amount of cash or number of Shares or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may permit withholding to be satisfied by the transfer to the Company
of Shares theretofore owned by the holder of the Award with respect to which
withholding is required. If Shares are used to satisfy tax withholding, such
Shares shall be valued at their fair market value on the date when the tax
withholding is required to be made and the value withheld shall not exceed the
minimum amount of taxes required to be withheld.


ARTICLE 18
Indemnification
Each person who is or shall have been a member of the Committee, or of the
Board, or an officer of the Company to whom the Committee has delegated
authority in accordance with Article 3 hereof, shall be indemnified and held
harmless by the Company against and from: (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be a party or in which he or she may be involved by reason of any
action taken or failure to act under this Plan, except for any such action or
failure to act that constitutes willful misconduct on the part of such person or
as to which any applicable statute prohibits the Company from providing
indemnification; and (b) any and all amounts paid by him or her in settlement of
any claim, action, suit or proceeding as to which indemnification is provided
pursuant to clause (a) of this sentence, with the Company’s approval, or paid by
him or her in satisfaction of any judgment or award in any such action, suit or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall be in addition to any other rights of indemnification
to which such persons may be entitled under the Company’s Articles of
Incorporation or By-Laws (each, as amended from time to time), as a matter of
law, or otherwise.







--------------------------------------------------------------------------------





ARTICLE 19
Successors
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the direct or indirect result of a merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or other transaction.


ARTICLE 20
Clawback Provisions
Any Award Agreement may reference a clawback policy of the Company or provide
for the cancellation or forfeiture of an Award or the forfeiture and repayment
to the Company of any gain related to an Award, or other provisions intended to
have a similar effect, upon such terms and conditions as may be determined by
the Committee from time to time, if a Participant, either during employment or
service with the Company or its Subsidiaries, or within a specified period after
termination of such employment or service, shall engage in any detrimental
activity (as described in the applicable Award Agreement or such clawback
policy). In addition, notwithstanding anything in this Plan to the contrary, any
Award Agreement or such clawback policy may also provide for the cancellation or
forfeiture of an Award or the forfeiture and repayment to the Company of any
Shares issued under and/or any other benefit related to an Award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Shares may be traded.


ARTICLE 21
General Provisions


21.1    Restrictions and Legends. No Shares or other form of payment shall be
issued or transferred with respect to any Award unless the Company shall be
satisfied that such issuance or transfer will be in compliance with applicable
U.S. federal and state securities laws. The Committee may require each person
receiving Shares pursuant to an Award under this Plan to represent to and agree
with the Company in writing that the Participant is acquiring the Shares for
investment without a view to distribution thereof. Any certificates evidencing
Shares delivered under this Plan (to the extent that such Shares are so
evidenced) may be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Shares are then listed or to
which they are admitted for quotation and any applicable U.S. federal or state
securities law. In addition to any other legend required by this Plan, any
certificates for such Shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer of such Shares.
21.2    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.
21.3    Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
21.4    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
21.5    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange or transaction reporting
system on which the Shares are listed or to which the Shares are admitted for
quotation.
21.6    Unfunded Plan. Insofar as this Plan provides for Awards of cash, Shares
or rights thereto, it will be unfunded. Although the Company may establish
bookkeeping accounts with respect to Participants who are entitled to cash,
Shares or rights thereto under this Plan, it will use any such accounts merely
as a bookkeeping convenience. Participants shall have no right, title or
interest whatsoever in or to any investments that the Company may make to aid it
in meeting its obligations under this Plan.





--------------------------------------------------------------------------------





Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative or any other person. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in this Plan. This Plan is not intended to be subject to ERISA.
21.7    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be delivered or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
21.8    Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any conflicts of laws provisions thereof that would result in the
application of the laws of any other jurisdiction.
21.9    Compliance with Code Section 409A. (a) To the extent applicable, it is
intended that this Plan and any grant made hereunder comply with or be exempt
from the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Participants.
This Plan and any grants made hereunder shall be administered and interpreted in
a manner consistent with this intent. Any reference in this Plan to Section 409A
of the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its Subsidiaries.
(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the first business day of the seventh month after such
separation from service.
(d)    Solely with respect to any Award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change in Control for any purpose in respect of such
Award.
(e)    Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.
21.10    Incentive Stock Option Compliance. To the extent any provision of this
Plan would prevent any ISO that was intended to qualify as an ISO from
qualifying as such, that provision will be null and void with respect to such
ISO. Such provision, however, will remain in effect for other Options and there
will be no further effect on any provision of this Plan.





--------------------------------------------------------------------------------





ARTICLE 22
Stock-Based Awards in Substitution for Options or Awards Granted by Other
Company
Notwithstanding anything in this Plan to the contrary:
(a)    Awards may be granted under this Plan in substitution for or in
conversion of, or in connection with an assumption of, stock options, stock
appreciation rights, restricted stock, restricted stock units or other stock or
stock-based awards held by awardees of an entity engaging in a corporate
acquisition or merger transaction with the Company or any Subsidiary. Any
conversion, substitution or assumption will be effective as of the close of the
merger or acquisition, and, to the extent applicable, will be conducted in a
manner that complies with Section 409A of the Code. The awards so granted may
reflect the original terms of the awards being assumed or substituted or
converted for and need not comply with other specific terms of this Plan, and
may account for Shares substituted for the securities covered by the original
awards and the number of shares subject to the original awards, as well as any
exercise or purchase prices applicable to the original awards, adjusted to
account for differences in stock prices in connection with the transaction.
(b)    In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.
(c)    Any Shares that are issued or transferred by, or that are subject to any
awards that are granted by, or become obligations of, the Company under
Sections 22(a) or 22(b) above will not reduce the Shares available for issuance
or transfer under the Plan or otherwise count against the limits contained in
Article 4 of the Plan. In addition, no Shares that are issued or transferred by,
or that are subject to any awards that are granted by, or become obligations of,
the Company under Sections 22(a) or 22(b) above will be added to the aggregate
plan limit contained in Article 4 of the Plan.





